                                                              1   NICOLE S. HEALY (SBN 157417)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063
                                                              3   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              4   Email:        nicole.healy@rmkb.com

                                                              5   Attorneys for Defendant
                                                                  ELBOW RIVER MARKETING LTD.
                                                              6

                                                              7

                                                              8                                      UNITED STATES DISTRICT COURT
                                                              9                                      EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   HELLENIC PETROLEUM, LLC,                          Case No. 1:20-CV-00374-NONE-BAM
                                A Professional Corporation




                                                             12                         Plaintiff,                  [Formerly Stanislaus County Superior Court
                                      Redwood City




                                                                                                                    Case No. CV-19-000967]
                                                             13                         v.
                                                                                                                    STIPULATION AND ORDER TO EXTEND
                                                             14   ELBOW RIVER MARKETING, LTD.,                      DEFENDANT’S TIME TO RESPOND TO
                                                                                                                    FIRST AMENDED COMPLAINT TO APRIL
                                                             15                         Defendant.                  3, 2020

                                                             16                                                     Complaint filed February 19, 2019

                                                             17

                                                             18
                                                                           1.        WHEREAS, on or about January 27, 2020, Plaintiff Hellenic Petroleum, LLC’s
                                                             19
                                                                  (“Hellenic”) filed a First Amended Complaint in the Superior Court for Stanislaus County; and
                                                             20
                                                                           2.        WHEREAS, on or about March 11, 2020, Defendant Elbow River Marketing Ltd.
                                                             21
                                                                  (“Elbow River”) removed this action from the Superior Court for Stanislaus County to this Court;
                                                             22
                                                                  and
                                                             23
                                                                           3.        WHEREAS, Elbow River’s response to the First Amended Complaint is currently
                                                             24
                                                                  due on March 18, 2020; and
                                                             25
                                                                           4.        WHEREAS, pursuant to Section II of the Court’s Standing Order on civil law and
                                                             26
                                                                  motion, counsel for Elbow River and Hellenic began meeting and conferring regarding Elbow
                                                             27
                                                                  River’s response to the First Amended Complaint and Hellenic requires additional time to
                                                             28
                                                                                                                               STIP. & ORDER TO EXTEND DEFT’S TIME TO
                                                                  4825-1415-1095.1                                 -1-        RESPOND TO FAC TO APRIL 3, 2020; CASE NO.
                                                                                                                                               1:20-CV-00374-NONE-BAM
                                                              1   respond to the issues raised by Elbow River regarding the First Amended Complaint in

                                                              2   connection with the meet and confer discussion; and

                                                              3            5.        WHEREAS, pursuant to Local Rule 144(a) (Fed. R. Civ. P. 6) the parties through

                                                              4   their respective counsel have stipulated and agreed that Defendant shall have until April 3, 2020,

                                                              5   to respond to Plaintiff’s First Amended Complaint filed on January 27, 2020.

                                                              6            6.        WHEREAS, this Stipulation will continue the Defendant’s time to respond to the

                                                              7   First Amended Complaint, but will not alter the date of any other event or deadline already fixed

                                                              8   by Court order;

                                                              9            NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by the parties
Ropers Majeski Kohn & Bentley




                                                             10   through their respective counsel pursuant to Local Rule 144(a) (Fed. R. Civ. P. 6) that Defendant

                                                             11   shall have until April 3, 2020, to respond to Plaintiff’s First Amended Complaint filed on January
                                A Professional Corporation




                                                             12   27, 2020.
                                      Redwood City




                                                             13            IT IS SO STIPULATED.

                                                             14    Dated: March 18, 2020                           ROPERS, MAJESKI, KOHN & BENTLEY
                                                             15
                                                                                                                   By: /s/ Nicole S. Healy
                                                             16                                                       NICOLE S. HEALY
                                                                                                                      Attorneys for Defendant
                                                             17                                                       ELBOW RIVER MARKETING, LTD.
                                                             18    Dated: March 18, 2020                           McGLINCHEY STAFFORD, PLLC
                                                             19
                                                                                                                   By: /s/ Adam S. Hamburg
                                                             20                                                       BRIAN PAINO
                                                                                                                      ADAM S. HAMBURG
                                                             21                                                       Attorneys for Plaintiff
                                                                                                                      HELLENIC PETROLEUM, LLC
                                                             22
                                                                   Dated: March 18, 2020                           CHRISTENSON LAW FIRM, LLP
                                                             23

                                                             24                                                    By: /s/ Vonn R. Christenson
                                                             25                                                       VONN R. CHRISTENSON
                                                                                                                      Attorneys for Plaintiff
                                                             26                                                       HELLENIC PETROLEUM, LLC
                                                                                                                   ***
                                                             27

                                                             28
                                                                                                                               STIP. & ORDER TO EXTEND DEFT’S TIME TO
                                                                  4825-1415-1095.1                                -2-         RESPOND TO FAC TO APRIL 3, 2020; CASE NO.
                                                                                                                                               1:20-CV-00374-NONE-BAM
                                                              1                                              ORDER

                                                              2            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Order.

                                                              3   Defendant shall have until April 3, 2020 to respond to the First Amended Complaint.

                                                              4
                                                                  IT IS SO ORDERED.
                                                              5

                                                              6       Dated:         March 18, 2020                     /s/ Barbara   A. McAuliffe            _
                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                              7

                                                              8
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                                           STIP. & ORDER TO EXTEND DEFT’S TIME TO
                                                                  4825-1415-1095.1                             -3-        RESPOND TO FAC TO APRIL 3, 2020; CASE NO.
                                                                                                                                           1:20-CV-00374-NONE-BAM
